Citation Nr: 1128642	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-19 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for generalized arthritis, claimed as a result of herbicide exposure or secondary to service-connected diabetes mellitus, type II ("DM II").


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969, including confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This issue has previously been considered by the Board.  In June 2010, the Board remanded the claim for additional development, specifically, to obtain a VA examination and opinion concerning the existence and etiology of the Veteran's claimed generalized arthritis.  The VA examination was performed in July 2010, and in May 2011, the VA Appeals Management Center issued a supplemental statement of the case, in which it continued to deny the appellant's claim.  The claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has generalized arthritis of several joints, specifically, the right shoulder, left wrist and bilateral knees, which he claims to be the result of herbicide exposure during active service in Vietnam, or, alternatively, secondary to his service-connected DM II.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Under the Veterans Claims Assistance Act of 2000 ("VCAA") (Pub. L. No. 106-475, 114 Stat. 2096 (2000)), VA's duty to assist includes the duty to provide an adequate examination when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Review of the July 2010 VA examination report reveals that, while the examiner indicated that he had physically examined the Veteran, it is unclear whether he also reviewed diagnostic test results.  Specifically, the Board observes that there are no x-ray reports included with the VA examination report, despite an instruction from the AMC in its examination request to include such documentation.  In this case, the Board notes that radiographic evidence to determine whether or not the Veteran has arthritis is particularly relevant here because, although the VA examiner wrote that the Veteran had an "arthritic condition" and provided a diagnosis of bilateral knee pain "relating to osteoarthritis," he did not specifically indicate whether the Veteran had arthritis that was confirmed by x-ray studies.  In addition, although the Veteran specifically claims that he has arthritis in the right shoulder, left wrist and bilateral knees, the examiner failed to discuss the examination findings with regard to each of these joints. 

In this regard, the Board notes that, in Miller v. West, 11 Vet. App. 345, 348 (1998), the Court of Appeals for Veteran's Claims held that medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions.  Accordingly, although the Board regrets the necessity of another remand, it nonetheless finds that such action is necessary.

Additionally, the Board notes that, while the Veteran's post-service VA outpatient treatment reports are of record, there are no x-ray reports indicating whether he was found to have arthritis confirmed by x-ray results in the past.  As such, all x-ray reports from his VA outpatient treatment records pertaining to his right shoulder, left wrist and bilateral knees must be associated with the claims folder. 

Finally, the Board notes that the most recent VA outpatient treatment reports of record are dated December 2009.  Thus, while the case is in remand status, the RO/AMC should ensure that any additional VA treatment records, specifically pertaining to the Veteran's joints, are obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification by the Veteran, obtain all available VA treatment records pertaining to the Veteran's claimed right shoulder, left wrist and bilateral knee generalized arthritis since December 2009 and associate with the claims folder.  Any negative reply should be associated with the claims folder.

2.  Following completion of the above, the Veteran's claims folder should be returned to the examiner who performed the July 2010 examination (if he is available) for an addendum that specifically includes (a.) x-ray reports of the Veteran's right shoulder, left wrist and bilateral knees, (b.) a specific finding as to whether the Veteran has arthritis confirmed by x-ray report in any of those joints, and (c.), if so, whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any currently-diagnosed arthritis of the aforementioned joints was caused by or is otherwise related to service or a service-connected disability.  If the clinician who performed the July 2010 examination is unavailable, the claims folder must be referred to another examiner.  Additionally, if the examiner feels that another examination is necessary in order to provide the requested information, please take appropriate steps to schedule a second examination.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

